Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (11/25/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-15) are pending and being examined.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Ichino et al (US 20100203736).
Ichino et al disclose a substrate support (Fig 1, 4) comprising: 
a substrate mounting surface on which a substrate is 5mounted (4); 
an edge ring mounting surface on which an edge ring is mounted around the substrate mounting surface (8); and 
a conductive electrode formed on the edge ring mounting surface and configured to apply a voltage to the 10edge ring (9).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ichino et al (US 20100203736) in view of Maeda et al (US 20100326957).
Regarding claim 2, Ichino et al do not explicitly disclose an electrostatic chuck to attract the edge ring.
Electrostatic attraction force for holding edge ring was however known in the prior art.
Maeda et al disclose electrostatic attraction force for holding edge ring through conductor layer Fig 2, 52 and para [0051].
Regarding claims 3-5 the conductive ring is not explicitly disclosed as being a conductive  film made from specific metal.
Maeda et al disclose conductor layer Fig 2, 52 which is used for the purpose of applying bias power. This layer could be deposited by thermal spraying tungsten (Para [0060]).
Therefore, it would have been obvious for one of ordinary skill in the art to have a conductive electrode or layer for the purpose of electrostatically attracting the edge ring in addition to having a layer for applying RF bias to the edge ring.

Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ichino et al (US 20100203736) in view of Sriraman et al (US 20170018411).
Regarding claim 6, Ichino et al disclose power feeding portion but do not disclose plurality of power feeding portions provided radially at equal interval. 
Sriraman et al disclose an edge ring 200 and disclose several embodiments of connecting RF power as disclosed in Fig 2B-1 to 3B and Fig 7. In Fig 7 is disclosed common RF power connected through plural equidistant feeds radially (Para 104). The feeds may extend through side walls of the chamber (Para 106).
Since such a feed allows uniform distribution of RF power having such an arrangement for an apparatus of Ichino would be obvious for one of ordinary skill in the art at the time of invention.  

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ichino et al (US 20100203736) in view of Sriraman et al (US 20170018411) and Dorf et al (US 20190228952).
Ichino et al in view of Sriraman et al do not disclose RF power fed to the edge ring in pulse shape form.
Dorf et al disclose RF (Fig 2A) in the form of pulse fed to the edge ring from side (See claim 14).
Therefore, it would have been obvious for one of ordinary skill in the art to have pulsed power for bias control at the edge ring for process uniformity.
 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichino et al (US 20100203736) in view of Sriraman et al (US 20170018411) and Aramaki et al (US 20190198297).
Regarding claims 11-14, Ichino et al in view of Sriraman et al disclose plural feeds but do not explicitly disclose an elastic member for power feeding.
Aramaki et al disclose power feeder through an elastic member in several configurations (See Fig 2-3 and Fig 6-9). The first wiring is the vertical one using the elastic member and presses a side surface through the seal 134. The second wiring would the horizontal (top of 148) at the back surface of the substrate support.
Since an elastic member would ensure geed electrical contact, having such an arrangement in the apparatus of Ichino et al in view of Sriraman et al would have been obvious.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Negishi et al (US 20100025369) discloses an apparatus where edge ring is fed RF power through layer 12 (See Fig 1).
Similarly, Zhao et al (US 20190006155) also discloses an apparatus where edge ring is fed RF power through layer 127 (See Fig 2a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716